Title: To Alexander Hamilton from James Tillary, [14 January 1793]
From: Tillary, James
To: Hamilton, Alexander



[New York, January 14, 1793]
Sir

Mr Mulligan will have the honor of seeing you in Phila. & promised to deliver this letter personally. It incloses 200 Dolls, which I have been indebted to you a most unconscionable length of time. When Mr Childs was in Phila. about a year ago, he was commissioned by me (having then the needful of my property) to discharge my pecuniary obligations to you. But disappointments pressed so severely upon him that he excused himself to me in the best way he could for not doing as I directed him.
The Baron who is now with you, took up his note a few days before he left us & paid me every farthing. But what need I trouble you with a long story.
You lent me some money to serve me at a time when an act of friendship had embarrassed me, & I now return it to you with a Thousand thanks, the only Interest, I shall offer at present. The fact is I have had your money so long that I don’t recollect when my note was given—besides on such occasions I am a very bad Accountant. I might give you a dish of Local Politics, but your supplies on that score issue from many sources of more competent information. I flatter myself that I have been, & shall be, in some measure, useful in keeping from Congress that Whore in Politics ⟨– –⟩. The Chancellor is removed from the Presidency of the Scotch Socty. & that has been ascribed to my interference.
The truth is I wish’t to make the whole family unpopular, because in my Judgement, by their apostacy they had rendered themselves quite odious.
If you can lay your hands on my Note you will oblige me by sending it.
Success, Honor, & long life to you

James Tillary
N. York Jany. 14

